DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the amendment filed 16 November 2020.  In the amendment, claims 1, 6-8, 12, 17, and 18 are amended, and claims 21 and 22 are newly added.  All 112(b) rejections have been overcome and are withdrawn.

Response to Arguments
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive.  Applicant argues on pg. 8 of Applicant’s Arguments that Zemlock (US 2015/0209035) allegedly fails to disclose that the microcontroller is capable of determining a patient condition based on the monitored contextual cues.  As can be seen below in the 35 U.S.C. § 102 and § 103 rejections below, Zemlock discloses the ability to determine if tissue is being grasped between the jaws of the device, where the grasping of a patient’s tissue can be considered a patient condition (i.e. grasped versus ungrasped) and the contextual cue being the interference measured by the device.  Applicant does not expressly point out the specifics of what patient condition is to be determined or the contextual cues that are to be monitored.  Therefore, the patient condition detailed in the rejection below would be considered by one of ordinary skill in the art within the bounds of the broadest reasonable interpretation of the claim language.
16 November 2020 have been fully considered but they are not persuasive. Applicant argues on pg. 8 of Applicant’s Arguments that Zemlock does not allegedly disclose that the contextual cue comprises pre-determined biometric data of a patient as outlined in claim 3.  Merriam-Webster defines biometrics as “the measurement and analysis of unique physical or behavioral characteristics especially as a means of verifying personal identity.”  Patient tissue is a unique physical characteristic of a patient, and the device disclosed by Zemlock does analyze this data to make determinations in actuation and operation of the disclosed device.  Additionally, Applicant does not expressly point out in the claim language in what manner the contextual cue of the biometric data is pre-determined.  In the instant case of the disclosed device provided by Zemlock, the biometric data is pre-determined in that the tissue itself is a pre-determined element of the patient data that was decided to be used prior to surgery.  Therefore, the rejection of claim 3 anticipated by Zemlock stands, as seen below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemlok (US 2015/0209035).
Regarding claim 1, Zemlok discloses a surgical system for use in a surgical theater (Fig. 21), comprising: a surgical tool (Fig. 21, 10), comprising: a motor (200); a motor controller (600) in signal communication with said motor (Para. [0191], 600 is similar to 500; Para. [0184], 500 
Regarding claim 2, Zemlok discloses the contextual cue comprises patient tissue properties (Para. [0171], tissue sensors gather contextual cues and transmits to microcontroller).
Regarding claim 3, Zemlok discloses the contextual cue comprises pre- determined biometric data of a patient (patient tissue is a pre-determined biometric data as it is biological tissue).
Regarding claim 4, Zemlok discloses the surgical tool further comprising a sensor configured to measure at least one operational parameter of said motor (Para. [0194], sensor is used to measure battery impedance, voltage, temperature, current draw of motor), wherein said 
Regarding claim 5, Zemlok discloses the contextual cue comprising said at least one operational parameter measured by said sensor (Para. [0195], operational parameter measured by sensor is a contextual cue used to regulate voltage supply/torque output).
Regarding claim 6, Zemlok discloses the at least one operational parameter comprises a speed of said motor (Para. [0194], controls motor speed).
Regarding claim 7, Zemlok discloses the at least one operational parameter comprises a current draw of said motor (Para. [0194], monitors current draw).
Regarding claim 8, Zemlok discloses the at least one operational parameter comprises a torque output of said motor (Para. [0195], regulates torque output).
Regarding claim 9, Zemlok discloses the surgical system is further configured to initiate an inquiry to a database of said surgical hub, wherein said contextual cue results from said inquiry into said database (Para. [0186], data storage module 502 is connected to data port 503 which is capable of real time updates; Para. [0187], feedback controller is connected to data port 502, and contextual cue is received via micro controller connected to feedback controller).
Regarding claim 10, Zemlok discloses the end effector function comprises grasping tissue between a first jaw (164) and a second jaw (162) of said end effector, wherein said motor controller is configured to detect a current spike in said motor when said first jaw and said second jaw grasp abnormal tissue (Para. [0181], [0182], force spikes indicate when encountering abnormal/foreign tissue; force sensor is electric sensor therefore it is reading current), and wherein said contextual cue detected by said surgical hub comprises said current spike detected 
Regarding claim 20, Zemlok discloses a surgical system for use in a surgical theater (Fig. 21), comprising: a surgical tool (Fig. 21, 10), comprising: a motor (200) configured to output a rotary motion (Fig. 4, Para. [0092], drive motor moves drive tube by rotating, therefore rotary motion); a motor controller configured to control said motor (Para. [0191], 600 is similar to 500; Para. [0184], 500 controls drive motor 200); and a distal head (end effector 160) configured to execute a distal head function (160 can complete the function of delivering staples), wherein said distal head function is executed in response to said rotary motion of said motor (Para. [0102], [0104], drive motor aids in actuation of end effector); and a surgical hub in signal communication with said motor controller (Fig. 21, feedback controller 603; Para. [0189], connected to motor controller 600), wherein said surgical hub is configured to determine a patient condition based on a detected contextual cue within the surgical theater (Para. [0191], microcontroller 600 is part of surgical hub, functions the same as microcontroller 500 except from outside the device; Para. [0171], tissue sensors use interference information which can be a contextual clue to determine if tissue is being grasped by the device; grasped or ungrasped patient tissue is considered a patient condition), wherein said motor controller is configured to adjust said rotary motion of said motor based on said determined patient condition (Para. [0171], control system makes determination on performance of device based on tissue parameter; Para. [0195], microcontroller 600, regulates voltage supply, pulse signal, torque, power to optimize use of device).
Regarding claim 21, Zemlock discloses a surgical system for use in a surgical theater (Fig. 21), comprising: a surgical tool (Fig. 21, 10), comprising: a motor (200); and an end 
Regarding claim 22, Zemlock discloses the sensing tool is a camera (Para. [0198]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok in view of Shelton, IV et al. (US 2014/0005693), hereinafter Shelton.
Regarding claim 11, Zemlok further discloses wherein said motor controller is configured to detect a current spike in said motor indicative of an improperly crimped staple (Para. [0181], [0182], force spikes indicate when encountering faulty staple; force sensor is electric sensor therefore it is reading current), and wherein said contextual cue detected by said surgical hub comprises said current spike detected by said motor controller (Para. [0182], [0183], force spikes are contextual cues and are detected through drive motor which is attached to microcontroller).
Zemlok discloses the invention essentially as claimed as discussed above regarding claims 1 and 11, including that the end effector of the surgical tool can be various different devices (Para. [0069]). However, Zemlok does not expressly disclose that the surgical tool is a clip applier.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stapler of Zemlok to be a clip applier as taught by Shelton because a clip applier can allow the surgical system to clip patient tissue to achieve various therapeutic results (Para. [0070], lines 1-3).
Regarding claim 12, Zemlok discloses a surgical system for use in a surgical theater (Fig. 21), comprising: a surgical tool (Fig. 21, 10), comprising: a motor (200); a motor controller (600) in signal communication with said motor (Para. [0191], 600 is similar to 500; Para. [0184], 500 controls drive motor 200); an end effector (160, stapler) comprising: a first jaw (164); and a second jaw (162); and a surgical hub in signal communication with said motor controller (Fig. 21, feedback controller; Para. [0189], connected to motor controller 600), wherein said surgical hub is configured to determine a patient condition based on a detected contextual cue within the surgical theater (Para. [0191], microcontroller 600 is part of surgical hub, functions the same as microcontroller 500 except from outside the device; Para. [0171], tissue sensors use interference information which can be a contextual clue to determine if tissue is being grasped by the device; grasped or ungrasped patient tissue is considered a patient condition) wherein said motor controller is configured to adjust an operating parameter of said motor based on said patient condition determined by said surgical hub (Para. [0171], control system makes determination on performance of device based on tissue parameter; Para. [0195], microcontroller 600, regulates voltage supply, pulse signal, torque, power to optimize use of device).

Shelton, in the same art of surgical systems, teaches a surgical system for use in a surgical theater (Fig. 27), comprising: a clip applier (100), comprising: a motor (Para. [0075], lines 11-12); a motor controller in signal communication with said motor (Para. [0085], top of pg. 7, lines 18-20); a crimping drive (180) operably responsive to said motor (motor operates firing drive 160 which operates firing nut 163 which advances crimping drive 180); and an end effector (distal end of clip applier 100), comprising: a first jaw (123a); and a second jaw (123b), wherein said first jaw and said second jaw are movable relative to each other from an open position toward a closed position (Fig. 3, open; Fig. 4 closed) in response to a translation of said crimping drive during a crimping stroke (Para. [0079], crimping stroke is closing motion of jaws); wherein said motor controller is configured to adjust said crimping stroke of said crimping drive (Para. [0085], top of pg. 7, lines 20-25, has load sensor to assess contextual cue of load, if load exceeds a certain amount, voltage/current supplied to motor can be switched off or reduced, therefore adjusting crimping stroke).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stapler of Zemlok to be a clip applier as taught by Shelton because a clip applier can allow the surgical system to clip patient tissue to achieve various therapeutic results (Para. [0070], lines 1-3).
Regarding claim 13, modified Zemlok further discloses the contextual cue comprises patient tissue properties (Zemlok: Para. [0171], tissue sensors gather contextual cues and transmits to microcontroller).

Regarding claim 15, modified Zemlok further discloses the clip applier (Shelton: 100) further comprises a sensor configured to measure at least one operational parameter of said motor (Zemlok: Para. [0194], sensor is used to measure battery impedance, voltage, temperature, current draw of motor), wherein said sensor is in signal communication with said surgical hub (Zemlok: microcontroller is in communication with feedback controller).
Regarding claim 16, modified Zemlok further discloses the contextual cue comprises said at least one operational parameter measured by said sensor (Zemlok: Para. [0195], operational parameter measured by sensor is a contextual cue used to regulate voltage supply/torque output).
Regarding claim 17, modified Zemlok further discloses at least one operational parameter comprises a speed of said motor (Zemlok: Para. [0194], controls motor speed).
Regarding claim 18, modified Zemlok further discloses the at least one operational parameter comprises a current draw of said motor (Zemlok: Para. [0194], monitors current draw).
Regarding claim 19, modified Zemlok further discloses the surgical system is further configured to initiate an inquiry to a database of said surgical hub, wherein said contextual cue is the result of said inquiry (Zemlok: Para. [0186], data storage module 502 is connected to data port 503 which is capable of real time updates; Para. [0187], feedback controller is connected to data port 502, and contextual cue is received via micro controller connected to feedback controller).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALYSSA M KEANE/            Examiner, Art Unit 3771     
                                                                                                                                                                                       /KATHERINE M SHI/Primary Examiner, Art Unit 3771